
	

113 SRES 222 ATS: Supporting the goals and ideals of National Save for Retirement Week, including raising public awareness of the various tax-preferred retirement vehicles and increasing personal financial literacy.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 222
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2013
			Mr. Cardin (for himself
			 and Mr. Enzi) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Save for Retirement Week, including raising public awareness of the various
		  tax-preferred retirement vehicles and increasing personal financial
		  literacy.
	
	
		Whereas people in the United States are living longer, and
			 the cost of retirement is increasing significantly;
		Whereas Social Security remains the bedrock of retirement
			 income for the great majority of the people of the United States but was never
			 intended by Congress to be the sole source of retirement income for
			 families;
		Whereas recent data from the Employee Benefit Research
			 Institute indicates that, in the United States, less than
			 3/5 of workers or their spouses are saving for retirement,
			 and the amount that workers have saved for retirement is much less than the
			 amount they need to adequately fund their retirement years;
		Whereas the financial literacy of workers in the United
			 States is important to their understanding of the need to save for
			 retirement;
		Whereas saving for retirement is a key component of
			 overall financial health and security during retirement years, and the
			 importance of financial literacy in planning for retirement must be
			 advocated;
		Whereas many workers may not be aware of their options in
			 saving for retirement or may not have focused on the importance of, and need
			 for, saving for retirement;
		Whereas, although many employees have access through their
			 employers to defined benefit and defined contribution plans to assist them in
			 preparing for retirement, many of those employees may not be taking advantage
			 of those plans at all or to the full extent allowed by Federal law;
		Whereas saving for retirement is necessary even during
			 economic downturns or market declines, which makes continued contributions all
			 the more important;
		Whereas all workers, including public and private sector
			 employees, employees of tax-exempt organizations, and self-employed
			 individuals, can benefit from developing personal budgets and financial plans
			 that include retirement savings strategies that take advantage of tax-preferred
			 retirement savings vehicles; and
		Whereas the week October 20 through October 26, 2013 has
			 been designated as National Save for Retirement Week: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the goals and ideals of National
			 Save for Retirement Week, including raising public awareness of the importance
			 of saving adequately for retirement;
			(2)supports the need
			 to raise public awareness of a variety of ways to save for retirement that are
			 favored under the Internal Revenue Code of 1986 and that, although utilized by
			 many people in the United States, should be utilized by more; and
			(3)calls on States, localities, schools,
			 universities, nonprofit organizations, businesses, other entities, and the
			 people of the United States to observe National Save for Retirement Week with
			 appropriate programs and activities, with the goal of increasing the retirement
			 savings and personal financial literacy of all people in the United
			 States.
			
